Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 has been received and considered by the examiner.

Claim Objections
Claims 1-2 and 7 are objected to because of the following informalities:
In claim 1, line 5 “the insertion and securement” should be “an insertion and securement”
In claim 1, lines 8-9 “the outer circumferential edge” should be “an outer circumferential edge”
In claim 2, line 2 “the group consisting of” should be “a group consisting of”
In claim 7, line 6 “the insertion and securement a plurality of knife blade” should be “an insertion and securement a plurality of knife blades”
In claim 7, line 11 “the outer circumferential edge” should be “an outer circumferential edge”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites the limitation "the palm of one average human hand". There is insufficient antecedent basis for this limitation in the claim. It is also unclear what qualifies or constitutes as being an average human hand, thus rendering the claim indefinite. 
Claim 1 recites the limitation “a contoured blade further comprising a first end configured to attach to the proprietary handle” in lines 7-8. However it is unclear if the applicant is referring to the same knife blade as introduced in line 6 that is secured in the hollow portion of the proprietary handle or if the applicant is referring to another different blade which how would the handle be able to support two different blades at the same time, rendering the claim indefinite. For examining purposes, the Examiner is to refer the counter blade to be referring back to the knife blade, thus only having a single blade.
Claims 1 and 7 recites the limitation "a center indentation where a thumb can rest for easy maneuverability". It is also unclear what qualifies or constitutes as easy maneuverability, thus rendering the claim indefinite.
Claim 7 recites the limitation “a plurality contoured blade, each further comprising a first end configured to rotatably attach to the proprietary handle” in lines 8-9. However it is unclear if the applicant is referring to the same plurality of knife blades as introduced in line 6 that is secured in the hollow portion of the proprietary handle or if the applicant is referring to another different blade which how would the handle be able to support two different blades at the same time, rendering the claim indefinite. For examining purposes, the Examiner is to refer the counter blade to be referring back to the knife blade.
Claim 7, recites the limitation of the “plurality of knifes blade rotatably mounted” lines 6-7, “plurality of contoured blades, each further comprising a first end configured to rotatably attach to the proprietary handle” lines 8-9, and “and all rotatably mounted and configured to allow one blade at a time to be positioned for use”, in lines 12-13. It is unclear if you rotate the blade in order to attach it to the handle or if the blade is rotatable with respect to a fixed handle when attached. The drawings and specification fail to further clarify or structurally define rotatable relationship between the blade and handle, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation as the blade being capable of rotating when mounted/attached to the handle during use.
Claim 7, recites the limitation “and all rotatably mounted and configured to allow one blade at a time to be positioned for use”, in lines 12-13. It is unclear what qualifies 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rosso (US Patent No. 8,205,341) in view of Hayes (US Patent No, 10,300,592).
Regarding claim 1, Rosso discloses: a device (Figures 1-9 element 10) comprising: 
a proprietary handle (element 14), further comprising, a hollow portion (element 26) configured to allow the insertion and securement of a knife blade (element 12 and see also col. 2, ll. 35-40); 
a contoured blade (element 12) further comprising a first end (element 20) configured to attach to the proprietary handle (see col. 2, ll. 35-40, 54-67 and col. 3, ll. 1-7), a contour shape (outer shape of element 12) leading to its second end (element 18) which has a predefined width (see annotated figure below) and an outside edge (Detail A) that extends beyond the outer circumferential edge of the proprietary handle (see annotated figure below showing Detail A (outside edge) extending beyond the outer circumferential edge (Detail B)  of element 14).

    PNG
    media_image1.png
    549
    828
    media_image1.png
    Greyscale

However, Rosso appears to be silent wherein the handle further comprises a bulbous shape configured to fit securely in the palm of one average human hand with room for fingers to wrap around, and a center indentation where a thumb can rest for easy maneuverability.
Hayes teaches it was known in the art to have a handle (element 32) for a variety of utility objects (see col. 1, ll. 8-10) wherein the handle further comprises a bulbous shape (see col. 10, ll. 12 and 28 where the prior art states that the handle has a main body portion (element 34) that has a generally “bulbous shape”) configured to fit securely in the palm of one average human hand with room for fingers to wrap around (see figures 6a-11 and see also col 10, ll. 12-27), and a center indentation (element 48) where a thumb (element 50) can rest for easy maneuverability .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosso with the teachings 
Regarding claim 2, Rosso modified further discloses the blade of the device can have different sizes and shapes (see col. 5, ll. 45-16), but appears to be silent the device of claim 1, wherein the predefined width of the second end of the contoured blade is chosen from the group consisting of: one-quarter inch, one-half inch, three-quarters inch, and one inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso wherein the predefined width of the second end of the contoured blade is chosen from the group consisting of: one-quarter inch, one-half inch, three-quarters inch, and one inch, since such a modification would involve a mere change in the size of a component. Doing so provides the device with a variety of different size blades that allows the user to apply different amounts of spackle onto a wall depending on the desired finished, thus enhancing the capabilities of the device during operations. (See MPEP 2144.04 (IV))
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosso (US Patent No. 8,205,341) in view of Hayes (US Patent No, 10,300,592) as applied to claim 1 above, and further in view of Hernandez (US Patent No, 10,526,800).
Regarding claim 3, Rosso modified discloses: the device of claim 1, wherein the proprietary handle is plastic (see col. 2, ll. 41-44), but appears to be silent wherein the contoured blade is aluminum.
Hernandez teaches it was known in the art to have a device (element 10) comprising a contoured blade (element 130) wherein the contoured blade is aluminum (see col 4, ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hernandez to provide wherein the contoured blade is aluminum. Dosing so provides the device with a contoured blade that is aluminum that is sufficiently stiff to provide rigidness in the longitudinal direction of the blade and some flexibility in its lateral direction, when pressure is applied as disclosed by Hernandez (see col. 4, ll.65-67 and col. 5, ll. 1-3). 
Regarding claim 4, Rosso modified discloses all the elements as claimed in claim 1, but appears to be silent wherein the contoured blade is stiff.
Hernandez teaches it was known in the art to have a device (element 10) comprising a contoured blade (element 130) wherein the contoured blade is stiff (see col 4, ll. 65-67 and col. 5, ll. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hernandez to provide wherein the contoured blade is stiff. Dosing so provides the device with a contoured blade that is aluminum that is sufficiently stiff to provide rigidness in the longitudinal direction of the blade and some flexibility in its 
Regarding claim 5, Rosso modified discloses all the elements as claimed in claim 1, but appears to be silent wherein the contoured blade is flexible.
Hernandez teaches it was known in the art to have a device (element 10) comprising a contoured blade (element 130) wherein the contoured blade is flexible (see col 4, ll. 65-67 and col. 5, ll. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hernandez to provide wherein the contoured blade is stiff. Dosing so provides the device with a contoured blade that is aluminum that is sufficiently stiff to provide rigidness in the longitudinal direction of the blade and some flexibility in its lateral direction, when pressure is applied as disclosed by Hernandez (see col. 4, ll.65-67 and col. 5, ll. 1-3). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosso (US Patent No. 8,205,341) in view of Hayes (US Patent No, 10,300,592) as applied to claim 1 above, and further in view of Perna (US Patent No. 3,878,581).
Regarding claim 4, Rosso modified discloses all the elements as claimed in claim 1, but appears to be silent wherein the device of claim 1, wherein the contoured blade has a rubber surface on one side.
Perna teaches it was known in the art to have a device (Figures 1-5) comprising a contoured blade (element 12) wherein the contoured blade has a rubber surface on one side (see col. 2, ll. 2-6 where the prior art states that element 12 is a “rubber or synthetic composition”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Perna to provide wherein the contoured blade has a rubber surface on one side. Doing so provides a contoured blade that has a rubber surface on one side in order to provide with flexibility properties and resistances to tear, thus enhancing the capabilities of the device during operations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosso (US Patent No. 8,205,341) in view of Hayes (US Patent No, 10,300,592) and Sedillo (US Patent No. 4,817,229).
Regarding claim 7, Rosso discloses: a device (Figures 1-9 element 10) comprising: 
a proprietary handle (element 14), further comprising, a hollowed circumference portion (element 26) configured to allow the insertion and securement of a plurality of knife blade (element 12 and 120 and see also col. 2, ll. 35-40 and col. 5, ll. 63-67); 
a plurality of contoured blades (element 12 and 120), each further comprising a first end (element 20) configured to attach to the proprietary handle (see col. 2, ll. 35-40, 54-67 and col. 3, ll. 1-7), a contour shape (outer shape of element 12 and 120) leading to its second end (element 18) which has a predefined width (see annotated figure below) and an outside edge (Detail A) that extends beyond the outer circumferential edge of the proprietary handle (see annotated figure below , and configured to allow one blade at a time to be positioned for use (see figures 1-9 showing only one blade positioned at a time during use and see also col. 5, ll. 54-55 where the prior art states that the different blades (element 12/120) are interchangeably inserted into the handle, thus the handle is configured to allow one blade to at a time to be positioned for use).

    PNG
    media_image1.png
    549
    828
    media_image1.png
    Greyscale

However, Rosso appears to be silent wherein the hollowed circumference portion configured to allow the insertion and securement of a plurality of knife blade rotatably mounted, the plurality of contoured blades, each further comprising a first end configured to rotatably attach to the proprietary handle, and all rotatably mounted and the handle further comprises a bulbous shape configured to fit securely in the palm of one average human hand with room for fingers to wrap around, and a center indentation where a thumb can rest for easy maneuverability.
Sedillo teaches it was known in the art to have a device (Figures 1-6) comprising a proprietary handle (element 11) further comprising, a hollow portion (element 17/19), a contoured blade (element 13), wherein the hollowed circumference portion configured to allow the insertion and securement of knife blade rotatably mounted (see figure 4 and see also col. 2, ll. 24-34 where the prior art states that element 13 is inserted and secured  to the handle’s hollow portion (element 17/19) and the blade is rotatably mounted via element 15, thus allowing the blade to rotate), the plurality of contoured blades, each further comprising a first end configured to rotatably attach see figure 4 and see also col. 2, ll. 24-34 where the prior art states that element 13 is inserted and secured  to the handle’s hollow portion (element 17/19) and the blade is rotatably mounted via element 15, thus allowing the blade to rotate) to the proprietary handle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Sedillo to provide wherein the hollowed circumference portion configured to allow the insertion and securement of a plurality of knife blade rotatably mounted, the plurality of contoured blades and each further comprising a first end configured to rotatably attach to the proprietary handle. The resultant combination of the blade being rotatably attached to the handle as taught by Sedillo now in place with the plurality of blades attached to handle of Rosso would allow all to be rotatably mounted. Doing so provides a rotatable connection between the blade and handle that enable the rotation of the blade with respect to the handle in order to allow a particular angle of rotation of the handle and blade that is chosen to be most comfortable and usable to the craftsman as disclosed by Sedillo (see col. 3, ll. 44-50).
However, Rosso modified appears to be silent wherein the handle further comprises a bulbous shape configured to fit securely in the palm of one average human hand with room for fingers to wrap around, and a center indentation where a thumb can rest for easy maneuverability.
Hayes teaches it was known in the art to have a handle (element 32) for a variety of utility objects (see col. 1, ll. 8-10) wherein the handle further comprises a bulbous shape (see col. 10, ll. 12 and 28 where the prior art states that the handle has a main body portion (element 34) that has a generally “bulbous shape”) configured to fit securely in the palm of one average human hand with room for fingers to wrap around (see figures 6a-11 and see also col 10, ll. 12-27), and a center indentation (element 48) where a thumb (element 50) can rest for easy maneuverability .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hayes to provide wherein the handle further comprises a bulbous shape configured to fit securely in the palm of one average human hand with room for fingers to wrap around, and a center indentation where a thumb can rest for easy maneuverability. Doing so provides a handle with shape and indentation features for enhancing control and mechanical advantage, and a mounting element that allows easily changing utility objects, e.g., brush heads, etc., and attachment of an extension in one or more ways, for optimizing use for various situations as disclosed by Hayes (col. 1, ll. 23-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        11/22/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723